                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

HERBERT LEE CAMPBELL,

                      Petitioner,                                   8:19CV273

       vs.
                                                               MEMORANDUM
                                                                AND ORDER
STEVEN D. BURNS, District Judge;

                      Respondent.

      This matter is before the court on Petitioner’s Motion for Leave to Proceed
in Forma Pauperis (“IFP”). (Filing No. 2.) Petitioner filed a pleading entitled
“Verified Petition for Peremptory or Alternative Writ of Mandamus” in which he
challenges his 2002 state criminal conviction. (Filing No. 1.)

       The Prison Litigation Reform Act provides that a prisoner who “brings a
civil action or files an appeal in forma pauperis ... shall be required to pay the full
amount of a filing fee.” 28 U.S.C. § 1915(b)(1). The Act does not define “civil
action” for the purpose of the IFP statute, and neither excludes nor includes
mandamus proceedings within its scope. In re Tyler, 110 F.3d 528, 529 (8th Cir.
1997). The Eighth Circuit Court of Appeals has found that the PLRA includes “a
mandamus petition arising from an ongoing civil rights lawsuit . . . .” Id. The Court
has not decided whether the PLRA applies to a mandamus petition when the
underlying litigation is a civil habeas corpus proceeding. Id. Accordingly, because
Petitioner’s mandamus petition challenges his state criminal proceedings, the court
will not apply the PLRA to Petitioner and he will not be required to pay the filing
fee. Petitioner is warned that he may be subject to the PLRA and responsible for
the full filing fee1 if his mandamus petition seeks “relief sought in civil actions that


       1
         If the PLRA was applied to Petitioner in this case, he would not be permitted to proceed
in forma pauperis unless he was in imminent danger of serious physical injury as he is subject to
are covered by the PLRA.” See Washington v. Los Angeles Cty. Sheriff's Dep’t,
833 F.3d 1048, 1059 (9th Cir. 2016) (quoting In re Nagy, 89 F.3d 115, 117 n.1 (2d
Cir. 1996)); see also Martin v. United States, 96 F.3d 853, 854-55 (7th Cir. 1996)
(“A petition for mandamus in a criminal proceeding is not a form of prisoner
litigation. . . . It is a procedural step in the criminal litigation, like an interlocutory
or final appeal or a civil contempt proceeding against a witness.”); In re Grant, 635
F.3d 1227, 1230 (D.C. Cir. 2011) (applying PLRA to mandamus petitions when
the underlying action is civil); In re Stone, 118 F.3d 1032, 1033–34 (5th Cir. 1997)
(same); In re Tyler, supra (same); cf. Madden v. Myers, 102 F.3d 74, 76–77 (3d
Cir. 1996) (holding that mandamus actions are categorically not “civil actions”).
But see Green v. Nottingham, 90 F.3d 415, 417–18 (10th Cir. 1996).

      IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to
Proceed in Forma Pauperis (Filing No. 2) is granted.

      Dated this 15th day of July, 2019.

                                                BY THE COURT:

                                                s/ Richard G. Kopf
                                                Senior United States District Judge




the “three strikes” rule in 28 U.S.C. § 1915(g). (See Filing No. 12, Case No. 4:19CV3026
(determining Petitioner has three “strikes”).)

                                            2
